Citation Nr: 1106929	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected 
PTSD is manifested by, at worst, anxiety, episodes of depression, 
difficulty with concentration during conversation, and signs of 
suspiciousness.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA) 

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  The 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A July 2008 letter provided notice on the 
"downstream" issues of disability ratings, including mention of 
extraschedular evaluations.  Regardless, because the Veteran's 
claim is being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess, 19 Vet. App. at 473.  The case was subsequently 
readjudicated in a December 2009 supplemental statement of the 
case (SSOC).  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  

The Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) ("where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues"); see also Vazquez-Flores v. 
Shinseki, No. 05-0355 (U.S. Vet. App. Oct. 22, 2010).

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the Board 
although he declined to do so.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The Veteran also does not 
contend, and the evidence does not show, that he is in receipt of 
Social Security Administration (SSA) disability benefits such 
that a remand to obtain his SSA records is required.

The Veteran has been provided with a VA PTSD examination in 2009 
which addressed the current nature and severity of his service-
connected PTSD.  This examination is adequate.  The examiner 
reviewed VA medical evidence showing diagnosis of PTSD in 2006 
with Global Assessment of Functioning (GAF) of 45.  The examiner 
obtained a reported history from the Veteran and conducted a 
thorough examination, which included providing a GAF score.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  In 
summary, VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

II.	Relevant Law

The Veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  He specifically contends 
that, without the medication he has been prescribed by his VA 
treating physicians and counseling he has received through VA, 
his service-connected PTSD is much worse.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 
30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  See 
38 C.F.R. § 4.130, DC 9411 (2010).  As relevant to this claim, a 
30 percent rating is assigned under DC 9411 for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned under DC 9411 for occupational 
and social impairment with reduced reliability, and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting), or an inability to establish and 
maintain effective work relationships.  Id.

A 100 percent rating is assigned for PTSD with total occupational 
and social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  Id.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase 'such symptoms 
as,' followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

III.	Analysis

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 30 percent for the 
Veteran's service-connected PTSD.  The competent evidence shows 
that the Veteran's service-connected PTSD is manifested by, at 
worst, anxiety, episodes of depression, difficulty with 
concentration during conversation, and signs of suspiciousness 
(as seen on VA examination in November 2009).  VA outpatient 
treatment in July 2004 reveal the Veteran's complaints that he 
was disturbed by flashbacks related to his Vietnam experiences, 
frequent nightmares, waking up in a cold sweat, and an inability 
to go back to sleep.  He reported that he guarded munitions 
stockpiles while in Vietnam, was fired on frequently by the 
enemy, and saw 2 of his fellow guards with their throats cut in 
the middle of the night while they slept.  He blamed the 
dissolution of his marriage 5 years earlier on his PTSD symptoms.  
He also reported that he had been unable to work for 5 years and 
currently relied on odd jobs and temporary work for income.  He 
also described experiencing anhedonia, poor sleep and appetite, 
restlessness, irritability, poor concentration, and occasional 
thoughts of suicide.  He stated that he did not dwell on his 
suicidal thoughts and actively fought them off.  He denied any 
current suicidal ideation and hoped to reunite with his wife and 
family.  Mental status examination of the Veteran showed 
appropriate grooming and dressing, full orientation, slightly 
slurred and at times difficult to understand speech, coherent and 
logical thought processes, and no psychosis, cognitive 
impairment, or suicidal or homicidal ideation.  The assessment 
included PTSD.

In August 2004, the Veteran complained of frequent nightmares, 
flashbacks, irritability, and insomnia with frequent awakening 
since he returned from Vietnam.  He reported that his symptoms 
had increased in the previous 8-9 years and had led to his wife 
leaving him 5 years earlier.  He stated that he had been married 
for 13 years and separated from his wife for 5 years.  He also 
stated that he hoped to reunite with his wife, although he had no 
contact with her and did not know exactly where she lived.  He 
kept in touch with 2 of his adult children who lived in the area.  
He also reported difficulty working and getting along with others 
and holding only temporary jobs in the previous 5 years.  Mental 
status examination of the Veteran showed full orientation, no 
evidence of hallucinations, and no suicidal or homicidal 
ideation. The Veteran's Global Assessment of Functioning (GAF) 
score was 50, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  The 
assessment was PTSD.  The Veteran was started on Paxil and 
Restoril.

In October 2004, it was noted that the Veteran suffered from PTSD 
and was taking a combination of Restoril and Paxil.  He reported 
that the Paxil did not help him with his mood but the Restoril 
helped him sleep.  His Paxil dosage was increased.
Mental status examination of the Veteran showed full orientation, 
no evidence of hallucinations, and no suicidal or homicidal 
ideation.  The assessment was that the Veteran was stable.  

The Veteran reported on a VA Form 21-686c, "Declaration of 
Status of Dependents", which was date-stamped as received by the 
RO in April 2005, that he had been married to his current wife 
since November 1991.  He stated that he wanted to add his wife to 
his VA compensation award.  He also stated that, although he 
currently was separated from his wife, they were "working on 
getting back together."

On VA outpatient treatment in April 2006, it was noted that the 
Veteran suffered from PTSD and was taking a combination of 
Restoril and Paxil.  It also was noted that the Veteran was 
attending group therapy and found this helpful in addition to his 
medication.  He reported continued problems with insomnia, 
nightmares, and irritability.  Mental status examination of the 
Veteran was unchanged from October 2004.  The Veteran's GAF score 
was 45, indicating serious symptoms.  The assessment that the 
Veteran was stable also was unchanged from October 2004.  The 
Veteran's Paxil dosage was continued and his Restoril was 
discontinued.

In June 2009, it was noted that the Veteran had attended the PTSD 
group therapy sessions several years ago.  He was managing his 
wife's care for kidney disease and also taking care of his 
developmentally disabled sister-in-law who lived with him and his 
wife.  It also was noted that he had long ago stopped his 
psychiatric medications and did not want to take any more 
medication.  It was noted further that the Veteran was coping 
well and did not need any psychiatric services at that time.

On VA examination in November 2009, the Veteran's complaints 
included nightmares, mood swings, problems with anger, anxiety, 
and a depressed mood.  He reported that these symptoms occurred 
as often as 3-4 times a week with each occurrence lasting several 
hours.  These symptoms affected his total daily functioning and 
resulted in lost work and strained relationships with his family, 
friends, and significant others.  He reported a strained and non-
existent relationship with his siblings.  He also stated that he 
was single with no significant other.  He also reported that his 
relationship with his children was strained.  He denied being 
hospitalized for treatment of any psychiatric problems.  He 
stated that he had never been married and had not worked for 
9 years.  Mental status examination of the Veteran showed full 
orientation, appropriate behavior, anxiety, a depressed mood, 
impaired impulse control, some unprovoked irritability and 
periods of violence which affected motivation by being more 
withdrawn and more irritable, normal speech, impaired attention, 
difficulty with concentration during conversation, no panic 
attacks, signs of suspiciousness, no delusions, hallucinations, 
or obsessional rituals.  The Veteran also had appropriate thought 
processes, mild memory impairment, problems with short-term 
memory, and no suicidal or homicidal ideation.  His GAF score was 
52, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnoses 
included PTSD.

The Board acknowledges the Veteran's assertions that his service-
connected PTSD is more disabling than currently evaluated.  He 
reports that he meets several of the criteria for a 50 or 70 
percent rating, namely:  impaired impulse control, unprovoked 
irritability with periods of violence, difficulty establishing 
and maintaining effective work and social relationships, 
depressed mood 3-5 times a week, and restricted range of affect.  
The competent evidence shows, however, that the Veteran 
experiences no more than moderate disability due to his service-
connected PTSD such that an initial rating greater than 
30 percent is not warranted under DC 9411.  See 38 C.F.R. 
§ 4.130, DC 9411 (2010).  

The Board observes initially that it is not clear whether the 
Veteran still is married to his current wife and what is the 
status of their relationship.  For example, the Veteran asserted 
in July 2004 that his service-connected PTSD had led to the 
dissolution of his marriage 5 years earlier.  One month later, in 
August 2004, he asserted that, although his wife had left him 
5 years earlier and they had been separated for 5 years, he hoped 
to reunite with her.  He also has no contact with his wife and no 
idea where she lived.  The Veteran then claimed his wife as his 
dependent on an April 2005 VA Form 21-686c when he sought 
additional VA compensation based on his marriage.  He reported on 
this form that, although he had his wife were separated, they 
were "working on getting back together."  In June 2009, he 
reported that he lived with his wife and managed her care for 
kidney disease while she awaited a kidney transplant.  He also 
reported that he cared for his developmentally disabled sister-
in-law who lived with him and his wife.  He subsequently reported 
to the VA examiner in November 2009 that he had never been 
married, had no significant other, and currently was single.  
While the 2009 examiner found the Veteran to be a reliable 
historian, these inconsistencies in what the Veteran has reported 
regarding his marriage and the status of his relationship with 
his wife cast serious doubt on the credibility of his lay 
assertions that his service-connected PTSD is worse than 
currently evaluated.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).

The competent evidence also shows that, after the Veteran was 
diagnosed as having PTSD and began receiving medication and 
counseling from VA to treat this service-connected disability, 
his PTSD was stable on repeated VA outpatient treatment in 2004 
and in 2006.  A June 2009 treatment record noted that the Veteran 
was "coping well" and did not need medication.  Again, the VA 
examiner specifically noted in June 2009 that, in addition to 
caring for himself, the Veteran was caring for his ill wife (who 
was suffering from kidney disease and awaiting a kidney 
transplant) and a developmentally disabled sister-in-law who 
lived with him and his wife.  The Veteran's GAF score of 52 in 
November 2009 also demonstrated that his PTSD symptoms are, at 
worst, moderately disabling.  

Thus, the preponderance of the evidence is against a finding that 
the evidence more nearly approximates the criteria necessary for 
a 50 percent or higher rating.  The Veteran acknowledges, for 
example, that he does not meet the criteria of flattened affect.  
See December 2010 written statement.  Further, there is no 
evidence of panic attacks more than once a week or difficulty in 
understanding complex commands or memory impairment such that 
only highly learned material was retained.  The 2009 VA examiner 
found that panic attacks were "absent"; that "[h]e is able to 
read and understand directions"; that "he does not have 
slowness of thought"; and that he only has "mild" memory 
impairment.  Further, the 2009 examiner found that "[j]udgment 
is not impaired" and that "abstract thinking is normal."  

The Board acknowledges that that the Veteran has exhibited 
symptoms equivalent to some of those which would warrant a higher 
evaluation under the applicable criteria, including disturbances 
of mood and difficulty in establishing and maintaining effective 
work  and social relationships.  Nevertheless, most of his 
psychiatric symptoms are rather moderate.  He does not exhibit 
anything approximating circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; impairment of long-term 
memory; impaired judgment or abstract thinking; suicidal 
ideation; spatial disorientation; or delusions or hallucinations.  
Under the circumstances-given the totality of the evidence-it is 
the Board's conclusion that the Veteran's disability picture more 
nearly approximates the criteria required for the current 30 
percent rating.  The weight of the evidence is against the 
assignment of a higher schedular evaluation.

For these reasons, the preponderance of the evidence is against a 
finding that the Veteran's service-connected PTSD has resulted in 
symptomatology manifested by reduced reliability and 
productivity, deficiencies in most areas, or total occupational 
and social impairment as is required for a 50, 70, or 100 percent 
rating under DC 9411, respectively.  Id.  Thus, the Board finds 
that the criteria for an initial rating greater than 30 percent 
for the Veteran's service-connected PTSD have not been met.  Id.

In arriving at these conclusions, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
Veteran's PTSD has never been more than 30 percent disabling 
since the time that the underlying claim for service connection 
was filed.  A "staged rating" is not warranted.

IV.	Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected PTSD.  38 C.F.R. 
§ 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the Veteran 
or reasonably raised by the record).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  When those two elements are met, the appeal 
must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected PTSD are not inadequate in this case.  
The diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected PTSD, including 
his problems with work/school and social relationships.  This is 
especially true because the 30 percent rating currently assigned 
for the Veteran's PTSD contemplates moderate disability and 
because the Veteran's symptomatology and complaints are 
considered in the criteria for PTSD in the rating schedule.  
Moreover, the Veteran specifically denied at his VA examination 
in November 2009 that he had been hospitalized for treatment of 
any psychiatric problems.  

The Board thus concludes that referral for extraschedular 
consideration is warranted.  The Veteran's psychiatric symptoms 
are fully contemplated by the relevant diagnostic criteria.  
There is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating greater than 30 percent for PTSD 
is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


